

Exhibit 10.25
Moleculin Biotech, Inc.
5300 Memorial Drive
Suite 950
Houston, TX 77007




March 16, 2020




Houston Pharmaceuticals, Inc.
2575 West Bellfort Street
Houston, Texas 77054


Dear Sir/Madam:


Houston Pharmaceuticals, Inc. (“HPI”) is currently utilizing certain lab space
leased by Moleculin Biotech, Inc. (“Moleculin”) located at 2575 West Bellfort
Street, Houston, Texas (the “Lab”). HPI hereby agrees that Moleculin shall be
permitted to utilize the lab equipment owned or leased by HPI that is located in
the Lab in exchange for paying $15,000 to HPI on or before 30 days after each
calendar quarter ends and beginning on April 30, 2020. Additionally, Moleculin
agrees to pay HPI an upfront nonrefundable retainer of $20,000. HPI agrees that
it will not terminate this letter agreement for as long as it utilizes any of
the leased space. Such termination must be given with a 60 days’ notice to
become effective. Additionally, HPI agrees that Moleculin can offset any monies
due HPI to Moleculin to such payments described above.


Very truly yours,


Moleculin Biotech, Inc.




By: /s/ Jonathan P. Foster, EVP & CFO
               Jonathan P. Foster, EVP & CFO




Agreed and Accepted:


Houston Pharmaceuticals, Inc.




By: /s/ Teresa Szwarocka-Priebe, Ph. D
Title: President

